COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          Don Prochaska v. Matthew Barnes, Montcalm Co., LLC and
                              Schain, Leifer, Guralnick
Appellate case number:        01-15-01044-CV
Trial court case number:      2013-35800
Trial court:                  334th District Court of Harris County

        Appellant, Don Prochaska, appeals from two interlocutory orders, signed on November 3,
2015. His notice of appeal was due by November 23, 2015 or, if he timely filed a motion to
extend time to file the notice of appeal, by December 8, 2015. See TEX. R. APP. P. 26.1(b), 26.3;
see id. 28.1(a); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(7) (West Supp. 2015). Prochaska
filed his notice of appeal on December 7, 2015.

        To extend the deadline to file his notice of appeal, Prochaska was required to file a
motion for extension by December 8, 2015. See TEX. R. APP. P. 26.3. He filed his “Motion to
Extend Time to File Notice of Appeal” on December 9, 2015. Although Prochaska did not file
the motion for extension within the fifteen-day extension period, we imply a motion for
extension of time when an appellant, acting in good faith, files a notice of appeal after the time
allowed by rule 26.1 but within the fifteen-day extension period provided by rule 26.3. See TEX.
R. APP. P. 26.1, 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). An appellant must,
however, offer a reasonable explanation for failing to timely file the notice of appeal. See TEX. R.
APP. P. 10.5(b), 26.3; Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex. 1998). Prochaska’s
motion provides a reasonable explanation for the failure to timely file the notice of appeal. See
Jones, 976 S.W.2d at 677; Porter v. Serna, No. 04-13-00177-CV, 2013 WL 6869902, at *1 n.1
(Tex. App.—San Antonio Dec. 31, 2013, no pet.) (mem. op.) (citing Verburgt, 959 S.W.2d at
617). Accordingly, we imply a motion for extension, grant the implied motion, and extend the
time file the notice of appeal to December 7, 2015. We dismiss as moot appellant’s motion for
extension of time to file the notice of appeal.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                      Acting individually      Acting for the Court

Date: December 29, 2015